                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                CASE NO. 7:20-CV-00231-M

DONNA M. HAUTH                                           )
                                                         )
                  Plaintiff,                             )
V.                                                       )
                                                         )                               ORDER
KILO LO KIJAKAZI, 1                                      )
Acting Commissioner ofSocial Security,                   )
                                                         )
                  Defendant.                             )


        This matter is before the court on Plaintiffs Motion to Dismiss [DE-17]. Pursuant to

Federal Rule of Civil Procedure 41 (a)(2), the action against Defendant may be dismissed only by

court order, on such terms as the court considers proper. Given that the Defendant does not

oppose the motion, the court will not presume the existence of any prejudice. The motion is

hereby GRANTED and all of Plaintiffs claims against Defendant are hereby DISMISSED

WITHOUT PREJUDICE, each party to bear its own costs. The Clerk of Court is DIRECTED to

close the case.
                                            ~
        SO ORDERED this is the _j£_ day of August, 2021.


                                                   ri}LllMi--J
                                                     RICHARD E. MYERSI I
                                                     CHIEF UNITED STATES DISTRICT JUDGE




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Ru les of Civil Procedure, Kilolo Kijakazi is automatically substituted, in place of Andrew M. Saul, as the
Defendant in this action. No further action need be taken to continue this suit. 42 U.S.C. § 405(g).



            Case 7:20-cv-00231-M Document 18 Filed 08/16/21 Page 1 of 1
